—In an action for a divorce and ancillary relief, the plaintiff husband appeals and the defendant wife cross-appeals, on the ground of inadequacy, as limited by their respective briefs, from so much of an order of the Supreme Court, Nassau County (Murphy, J.), entered June 2, 1997, as directed the husband to pay pendente lite maintenance in the amount of $100 per week, the wife’s interim accountant’s fees in the amount of $2,500, the wife’s interim counsel fees in the amount of $3,500, and court reporter’s fees in the amount of $2,000, and the husband further appeals from so much of the same order as awarded the wife exclusive possession of the parties’ Ford Explorer and directed him to pay various expenses associated with the vehicle.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
Modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances (see, Albanese v Albanese, 234 AD2d 489). Under the circumstances of this case, we conclude that the pendente lite order of the Supreme Court should not be disturbed on appeal.
The parties’ remaining contentions are without merit. Santucci, J. P., Joy, Florio and McGinity, JJ., concur.